 

 

Case 19-21742 Doc7 Filed 10/15/19 Entered 10/15/19 12:23:43 Page 1of6

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF CONNECTICUT

 

 

   

 

 

HARTFORD DIVISION
In re: Chapter 7
DARI-FARMS, | Case No. 19-21742
Debtor.
MOTION FOR ADMISSION OF ADRIENNE K. WALKER PRO HA r |
= > ae
5 t al
Pursuant to Rule 83.1 of the Local Rules of the District Court for the Distect ep
aS nN

om

Connecticut, the undersigned member of the bar of this Court respectfully requesté that

Adrienne K. Walker of the law firm of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

 

located at One Financial Center, Boston, Massachusetts 02111, be admitted to practice before
this Court pro hac vice to act as counsel for HP Hood LLC, Half Baked LLC and Cape Cod Café
Foods, Inc. (collectively, the “Petitioning Creditors”) for the purposes of this case.

In support of this motion, the undersigned states:

1. As evidenced by the accompanying Affidavit of Adrienne K. Walker, which states
that she is a member in good standing of the bars of the Commonwealth of Massachusetts, the
United States District Courts for the District of Massachusetts and the Eastern District of
Michigan;

2. There are currently no disciplinary proceedings pending against her as member of
the bar of any jurisdiction; and

3. She is familiar with the Local Rules of the United States Bankruptcy Court for the

District of Connecticut and the Rules of the United States District Court for the District of

 
 

Case 19-21742 Doc7 Filed 10/15/19 Entered 10/15/19 12:23:43 Page 2 of 6

Connecticut.
WHEREFORE, the undersigned respectfully requests that this Court enter an order admitting
Adrienne K. Walker to practice before this Court pro hac vice to act as counsel to the Petitioning

Creditors, and grant such other and further relief as this Court deems just and proper.

 

’ Dated: October 10, 2019 /s/ Keith P. Carroll
| Keith P. Carroll (CT #411258)

Mintz, Levin, Cohn, Ferris, Glovsky

and Popeo, P.C.
707 Summer Street
Stamford, CT 06901
Telephone: (203) 388-8462
KPCarroll@mintz.com

 

 
Case 19-21742 Doc7 Filed 10/15/19 Entered 10/15/19 12:23:43 Page 3 of6

  
 

FOR THE DISTRICT OF CONNECTICUT

 

 

HART FORD DIVISION
In re: | Chapter 728 nD
Ss er
i ~
DARI-FARMS, ! Case No. 19-21742
Debtor.

 

AFFIDAVIT OF ADRIENNE K. WALKER, ESQ., INSUPPORT OF MOTION FOR
ORDER APPROVING ADMISSION PRO HAC VICE

STATE OF MASSACHUSETTS _ )
SS
COUNTY OF SUFFOLK )

ADRIENNE K. WALKER, of full age, being duly sworn according to law, upon his oath,

deposes and says:

1. I am an attorney-at-law in the Commonwealth of Massachusetts and a member of
the firm Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. (“Mintz Levin’), which firm
maintains an office located at One Financial Center, Boston, Massachusetts 02111, among
others.

2. Iam, and have been a member in good standing of the bar of the Commonwealth
of Massachusetts (BBO # 641490) since 1998. lam also admitted to practice before the United
States District Court for the District of Massachusetts and the United States District Court for the
Eastern District of Michigan. I am, and have remained, a member in good standing of all of said
bars at all times. I am not under suspension or disbarment by any Court and I have not been
denied admission or disciplined by this Court or any other Court.

3. I am in possession of a copy (i) the Federal Rules of Civil Procedure, (ii) the Rules

of the United States District Court for the District of Connecticut, (iii) the Rules of the United

 
Case 19-21742 Doc7 Filed 10/15/19 Entered 10/15/19 12:23:43 Page 4 of 6

States Bankruptcy Court for the District of Connecticut and (iv) the Connecticut Rules of

Professional Conduct and have reviewed and am generally familiar with the same.

4, I hereby designate (i) Keith P. Carroll of Mintz Levin as my agent for service of

process and (ii) the District of Connecticut as the forum for the resolution of any dispute arising of

my admission pro hac vice pursuant to Local Rule 83.1(d).

WHEREFORE, it is respectfully requested that this Court grant my request to appear pro hac vice

as counsel for HP Hood LLC Half Baked LLC

and Cape Cod Café Foods, Inc. in connection with

the above-referenced bankruptcy case and any related adversary proceedings.

Sworn and subscribed to
before me this _ day

ce October, 2019
LAG wily at ., he Lo

( Notary ublic:

\My Cémmission Expires: ly hid Ro

 

 

 

   

ADRIENNE K. WALKER

Mintz, Levin, Cohn, Ferris, Glovsky
and Popeo, P.C.

One Financial Center

Boston, MA 02111

Phone: (617) 542-6000

Fax: (617) 542-2241
AWalker@mintz.com

 

alla edt de dah Slhals h SA DDD A Dah had DA he Oh AAA,

$F Dy JACQUELYN A. CANNATA §

Notary Public
r= Commonwealth of Massachusetts £
~ My Commission Expires June 12, 2020 &

   

 

TVG OT UUTTCOTCS

 

 

 
 

Case 19-21742 Doc7 Filed 10/15/19

Entered 10/15/19 12:23:43 Page 5of6

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF CONNECTICUT
HARTFORD DIVISION

 

In re:
DARI-FARMS,

Debtor.

Chapter 7

Case No. 19-21742

 

ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE

Upon consideration of the motion pursu

ant to Local Rule 83.1 to admit Adrienne K.

Walker, pro hac vice before the United States Bankruptcy Court for the District of Connecticut to

represent HP Hood LLC Half Baked LLC and Cape Cod Café Foods, Inc. (collectively, the

“Petitioning Creditors”) in the above-captioned

bankruptcy case (the “Motion”); due and

adequate notice of the Motion having been given under the circumstances; after due deliberation

and good cause appearing therefore;
THE COURT HEREBY ORD
1. The Motion is granted.
2. Adrienne K. Walker is a

Rule 83.1 to represent the Petitioning Creditors

Dated: October, 2019

ERS, ADJUDGES, AND DECREES:

dmitted to practice pro hac vice, pursuant to Local

in this bankruptcy case.

 

United States Bankruptcy Judge

 
Case 19-21742 Doc7 Filed 10/15/19 Entered 10/15/19 12:23:43 Page 6 of 6

Jacquelyn A. Cannata
617 348 4886
jcannata@mintz.com

One Financial Center
Boston, MA 02111

 

617 542 6000
miniz.com
October 11, 2019
Via Federal Express
Clerk of the Court
United States Bankruptcy Court
Abraham Ribicoff Federal Building
450 Main Street, 7th Floor
Hartford, CT 06103
Re: Dari-Farms < seongog
Case No. 19-21742-JJT ae mas
peste
on =
Dear Clerk of the Court: > oa
co

 

Enclosed for filing in the above referenced matter, please find an ong ahd a Cony of

Motions for Admission Pro Hac Vice of Adrienne K. Walker and Aaron Williatagtogsther with a

check for each in the amount of $75.00. eg

Please date stamp the enclosed copy and return same in the enclosed self-addressed
stamped envelope.

Thank you for your attention to this matter.

 

AS

Jacquelyn A. Cannata

92157324v.1

 

 

BOSTON LONDON LOS ANGELES NEW YORK SAN DIEGO SAN FRANCISCO WASHINGTON
MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND POPEO, P.C.
